DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 68.  
The drawings are objected to because:
In Fig. 6, reference number 58 appears to be located in the wrong area; 
In Fig. 12, reference number 23 appears to be located in the wrong area;
In Fig. 30 and 30A, reference number 91 appears to be located where reference number 97 should be (unless the Applicant intends to reference the inner surface, which is not shown).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: Paragraph [0046] of the clean specification references “Liner 22”. The marked up copy of the specification has this reference crossed out, however it does not appear to have been removed from the clean version of the specification.  
Appropriate correction is required.

Claim Objections
Claims 1, 3, and 4 are objected to because of the following informalities:  The claims have been amended to state that the bottle liner wall has an inner surface and an outer surface, as opposed to an inner and outer wall. However, the specification still references the bottle liner having an inner and outer wall. This makes the specification and the claims appear to be inconsistent. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 10-16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 is drawn to “a liner cap (16) having a liner connecting means (28) that matingly engage the connecting means on the liner, the liner cap having a top surface (29) and a bottom surface (31) opposite the top surface, a peripheral surface (66) facing radially outwardly and extending between the top surface and the bottom surface, the bottom surface having a lip (30) extending downwardly therefrom along the peripheral surface, the bottom surface having a lower edge (67) radially inward from the lip, wherein the lip (30) on the liner cap matingly engages the lip (23) on the liner, and wherein the lower edge (67) matingly engages the ledge (24) on the liner.”

    PNG
    media_image1.png
    259
    730
    media_image1.png
    Greyscale

	Claim 5 is unclear because it states that the peripheral surface extends between the top surface and the bottom surface, which implies that the peripheral surface ends at the bottom surface. The claim then states that the bottom surface has a lip extending downwardly from the bottom surface along the peripheral surface. This is confusing because if the bottom surface is the lowermost end of the peripheral surface, how can a lip extend further downward from the bottom surface along the peripheral surface (which is located above the bottom surface)? The claim states that the bottom surface includes a lower edge radially inward from the lip. The lower edge of the cap appears to be located at a lower end of a neck portion (28) of the cap, not on the “bottom surface” (31) as shown in the figures above. The claim has been examined below as best the Examiner can understand based on the Applicant’s figures and Paragraphs [0044] and [0046] of the Applicant’s specification.
Claim 11 states “the bottle holder has an angle of between about 15 degrees and about 45 degrees.” However, the claim does not give a frame of reference or a statement of where this angle is being taken. Does the bottle holder lean at an angle? Does the bottle have a wall that is disposed at an angle? Does the bottle holder have an upper opening surface that is disposed at an angle with regards to a side wall of the bottle holder? The claim has been interpreted as best the Examiner can determine below.
Claim 12 states “the bottle holder has an articulating joint permitting the bottle holder to rotate between a substantially vertical configuration and an angled configuration, wherein the angled configuration has an angle of between about 15 degrees and about 45 degrees.” This is confusing because there is no frame of reference for where the angle is being taken. Is the articulating joint located at the bottom of the bottle holder, thus rendering it such that when the bottle holder is in its angled configuration it is leaning at an angle with regards to a support surface? Or with regards to its vertical configuration? Based on the figures it appears as though the Applicant has the articulating joint located in a middle area of the bottle holder and there is a upper portion of the bottle holder that is rotated (via the articulating joint) between about 15 degrees and about 45 degrees with regards to a bottom portion of the holder. However, this is not clearly claimed.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, and 7-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sheu (US 5758787).
Regarding Claim 1

	Sheu teaches (below – Fig. 3) a reusable bottle liner (3&1) having a wall, the wall having an outer surface and an inner surface opposite the outer surface, the inner wall defining a storage volume, an open end opposite a closed end, the open end defined by an upper end having a lip (shown below), the upper end having a connecting means (32) between the lip and a ledge (33&331) opposite the lip, a lower end portion (12) extending from the ledge (33 & 331) and defining the closed end, and an upper end portion between the lip (shown below) and the ledge (33 & 331), the wall being thicker in the upper end portion than in the lower end portion (Col. 3, Ln. 13-25).
[AltContent: arrow][AltContent: textbox (Lip)]
    PNG
    media_image2.png
    670
    374
    media_image2.png
    Greyscale


Regarding Claim 2

	Sheu teaches the connecting means (32) are one or more threads, as can be seen in Fig. 3 above.

Regarding Claim 3

	Sheu teaches the connecting means (32) are on the inner surface, as can be seen in Fig. 3 above.

Regarding Claim 5

	Sheu teaches a reusable bottle liner assembly, comprising the reusable bottle liner of claim 1 (above), and a liner cap (4 & 2) having a liner connecting (42) means that matingly engage the connecting means (32) on the liner, the liner cap having a top surface and a bottom surface opposite the top surface, a peripheral surface (shown at 44) facing radially outwardly and extending between the top surface and the bottom surface, the bottom surface having a lip (shown below) and a neck (shown below) extending downwardly therefrom, the neck having lower edge (shown below) radially inward from the lip, wherein the lip on the liner cap matingly engages the lip on the liner, and wherein the lower edge matingly engages the ledge on the liner, as can be seen in an expanded view of Fig. 3 below.
[AltContent: arrow][AltContent: textbox (Lower edge)][AltContent: arrow][AltContent: textbox (Neck)][AltContent: arrow][AltContent: textbox (Cap lip)]
    PNG
    media_image3.png
    673
    612
    media_image3.png
    Greyscale


Regarding Claim 7

	Sheu teaches the liner (3&1) further comprises a taper extending downwardly from the ledge (33&331), as can be seen in Fig. 3 above.

Regarding Claim 8

	Sheu teaches the upper end has a generally circular cross-sectional shape, as can be seen in the exploded view shown in Fig. 1 below.

    PNG
    media_image4.png
    857
    424
    media_image4.png
    Greyscale


Regarding Claim 9

	Sheu teaches the liner (3&1) has a tapered shape towards the closed end, as can be seen in Fig. 3 above.

Claim(s) 1, 2, 4, and 7-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Segovia, JR. (US 2008/0302751).
Regarding Claim 1

	Segovia, JR. teaches (below – Fig. 6 and 1) a reusable bottle liner (10 & 20) having a wall, the wall having an outer surface and an inner surface opposite the outer surface, the inner surface defining a storage volume, an open end opposite a closed end, the open end defined by an upper end having a lip (shown at 30), the upper end having a connecting means (threads, shown at 12) between the lip and a ledge (16) opposite the lip, a lower end portion (20) extending from the ledge and defining the closed end, and an upper end portion between the lip and the ledge, the wall being thicker in the upper end portion than in the lower end portion, inasmuch as Applicant shows in Applicant Fig. 10 (Paragraphs [0016], [0017], and [0021]).

    PNG
    media_image5.png
    857
    372
    media_image5.png
    Greyscale
		
    PNG
    media_image6.png
    849
    518
    media_image6.png
    Greyscale


Regarding Claim 2

	Segovia, JR. teaches the connecting means are one or more threads (Paragraph [0021]).

Regarding Claim 4

	Segovia, JR. teaches the connecting means are on the outer surface, as can be seen in Fig. 1 and 6 above.

Regarding Claim 7

	Segovia, JR. teaches the liner further comprises a taper extending downwardly from the ledge (16), as can be seen in Fig. 6 above.

Regarding Claim 8

	Segovia, JR. teaches the upper end has a generally circular cross-sectional shape, as can be seen in Fig. 2 below.

    PNG
    media_image7.png
    268
    462
    media_image7.png
    Greyscale


Regarding Claim 9

	Segovia, JR. teaches the liner (10 & 20) has a tapered shape towards the closed end, as can be seen in Fig. 6 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sheu as applied to claim 1 above.
Regarding Claim 34

	Sheu teaches all the limitations of claim 1 as shown above. Sheu further appears to teach, as can be seen in Fig. 3 above, that a ratio of an upper end thickness over a lower end thickness would have a value over 1 as the upper end appears to have a larger thickness than the lower end. However, Sheu does not specifically teach the liner has a ratio of an upper end thickness over a lower end thickness with a value between 1 and 50.  
	At the time of filing, it would have been an obvious matter of design choice to a person of ordinary skill in the art to a ratio of an upper end thickness over a lower end thickness with a value between 1 and 50, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  MPEP 2144.04(IV)(A).  Further, Applicant has not disclosed that having a ratio of an upper end thickness over a lower end thickness with a value between 1 and 50 provides an advantage, is used for a particular purpose or solves a stated problem.  As such, the claim of the liner having a ratio of an upper end thickness over a lower end thickness with a value between 1 and 50 does not provide patentable distinction over the prior art of record.

Claim 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Segovia, JR. as applied to claim 1 above.
Regarding Claim 34

	Segovia, JR. teaches all the limitations of claim 1 as shown above. Segovia, JR. further appears to teach, as can be seen in Fig. 6  above, that a ratio of an upper end thickness over a lower end thickness would have a value over 1 as the upper end appears to have a larger thickness than the lower end. However, Segovia, JR. does not specifically teach the liner has a ratio of an upper end thickness over a lower end thickness with a value between 1 and 50.  
	At the time of filing, it would have been an obvious matter of design choice to a person of ordinary skill in the art to a ratio of an upper end thickness over a lower end thickness with a value between 1 and 50, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  MPEP 2144.04(IV)(A).  Further, Applicant has not disclosed that having a ratio of an upper end thickness over a lower end thickness with a value between 1 and 50 provides an advantage, is used for a particular purpose or solves a stated problem.  As such, the claim of the liner having a ratio of an upper end thickness over a lower end thickness with a value between 1 and 50 does not provide patentable distinction over the prior art of record.

Claims 6, 33, 35, and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sheu as applied to claim 1 above, and further in view of Joyce (US 2016/0090216).
Regarding Claim 6

	Sheu teaches all the limitations of claim 1 as shown above.  Sheu does not teach the liner is silicone having a hardness of between about 40 and about 70.  
	Joyce teaches (below – partial view of Fig. 2) a reusable bottle liner (120) having a wall, the wall having an outer surface and an inner surface (125) opposite the outer surface, the inner surface defining a storage volume, the liner having an open end (shown at 150) opposite a closed end (123), the open end defined by an upper end having a lip (150) (Paragraphs [0032]-[0033]). Joyce further teaches the liner is silicone (Paragraph [0033]).

    PNG
    media_image8.png
    521
    327
    media_image8.png
    Greyscale

Sheu and Joyce are analogous inventions in the field of bottle liners.  It would have been obvious to one skilled in the art at the time of filing to modify the liner of Sheu with the teachings of a liner made of silicone of Joyce in order to provide a liner that is able to be easily cleaned and allows the liner to be self-supporting (Paragraphs [0032] and [0040]). Regarding the hardness of the silicone, silicone having a hardness between 40 and 70 appears to be commonplace in the liner arts, and as such does not provide patentable distinction over the prior art of record.

Regarding Claim 33

	Sheu teaches all the limitations of claim 1 as shown above.  Sheu does not teach the liner has an upper end thickness between 1 mm and about 5 mm, wherein the liner has a lower end thickness between about 0.1 mm and about 1 mm.  
	Joyce teaches (below – partial view of Fig. 2) a reusable bottle liner (120) having a wall, the wall having an outer surface and an inner surface (125) opposite the outer surface, the inner surface defining a storage volume, the liner having an open end (shown at 150) opposite a closed end (123), the open end defined by an upper end having a lip (150) (Paragraphs [0032]-[0033]). Joyce further teaches the liner has an upper end thickness between 1 mm and about 5 mm, wherein the liner has a lower end thickness between about 0.1 mm and about 1 mm (Paragraph [0040]).
	Sheu and Joyce are analogous inventions in the field of bottle liners.  It would have been obvious to one skilled in the art at the time of filing to modify the liner of Sheu with the liner thickness teachings of Joyce in order to provide a liner that is self-supporting (Paragraph [0040]). See further, MPEP 2144.05(I).

Regarding Claim 35

	Sheu teaches all the limitations of claim 1 as shown above.  Sheu does not teach the liner has a lower end thickness between about 0.5 mm and about 2 mm.  
	Joyce teaches (below – partial view of Fig. 2) a reusable bottle liner (120) having a wall, the wall having an outer surface and an inner surface (125) opposite the outer surface, the inner surface defining a storage volume, the liner having an open end (shown at 150) opposite a closed end (123), the open end defined by an upper end having a lip (150) (Paragraphs [0032]-[0033]). Joyce further teaches the liner has a lower end thickness between about 0.5 mm and about 2 mm (Paragraph [0040]).
	Sheu and Joyce are analogous inventions in the field of bottle liners.  It would have been obvious to one skilled in the art at the time of filing to modify the liner of Sheu with the liner thickness teachings of Joyce in order to provide a liner that is self-supporting (Paragraph [0040]). See further, MPEP 2144.05(I).

Regarding Claim 36

	Sheu teaches all the limitations of claim 1 as shown above.  Sheu does not teach the liner has an upper end thickness between about 1 mm and about 10 mm.  
	Joyce teaches (below – partial view of Fig. 2) a reusable bottle liner (120) having a wall, the wall having an outer surface and an inner surface (125) opposite the outer surface, the inner surface defining a storage volume, the liner having an open end (shown at 150) opposite a closed end (123), the open end defined by an upper end having a lip (150) (Paragraphs [0032]-[0033]). Joyce further teaches the liner has an upper end thickness between about 1 mm and about 10 mm (Paragraph [0040]).
	Sheu and Joyce are analogous inventions in the field of bottle liners.  It would have been obvious to one skilled in the art at the time of filing to modify the liner of Sheu with the liner thickness teachings of Joyce in order to provide a liner that is self-supporting (Paragraph [0040]). See further, MPEP 2144.05(I).

Claims 10, 11, 13, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sheu as applied to claim 5 above, and further in view of Andrea (US 4796937).
Regarding Claim 10

	Sheu teaches all the limitations of claim 5 as shown above.  Sheu does not teach a bottle holder having an open top end opposite an open bottom end, the bottle holder having a substantially circular cross-sectional shape, the bottle holder having a bottle holder body that extends substantially around a periphery of the bottle holder at a given cross-sectional slice of the bottle holder, wherein the open top end suitably sized to receive the reusable bottle liner.  
	Andrea teaches a bottle holder (30) having an open top end opposite an open bottom end, the bottle holder having a substantially circular cross-sectional shape, the bottle holder having a bottle holder body (32) that extends substantially around a periphery of the bottle holder at a given cross-sectional slice of the bottle holder, wherein the open top end suitably sized to receive a bottle (10) (and as such capable of receiving a reusable bottle liner), as can be seen in Fig. 1 below (Col. 2, Ln. 23 – Col. 3, Ln. 47).  

    PNG
    media_image9.png
    520
    334
    media_image9.png
    Greyscale
		
    PNG
    media_image10.png
    382
    542
    media_image10.png
    Greyscale

Sheu and Andrea are analogous inventions in the field of beverage containers.  It would have been obvious to one skilled in the art at the time of filing to modify the bottle liner assembly of Sheu with the teachings of the bottle holder of Andrea in order to provide insulation as well as a carrying handle for the reusable bottle liner (Col. 1, Ln. 42-48).

Regarding Claim 11

	Sheu in view of Andrea (hereinafter Modified Sheu) teaches all the limitations of claim 10 as stated above. Andrea further teaches the bottle holder (30) has an angle of between about 15 degrees and about 45 degrees, as can be seen in Fig. 2 below. The angle shown below is between the outer surface of the handle portion (34) and the horizontal axis.
[AltContent: arc][AltContent: connector][AltContent: connector]
    PNG
    media_image10.png
    382
    542
    media_image10.png
    Greyscale


Regarding Claim 13

	Modified Sheu teaches all the limitations of claim 10 as stated above. Andrea further teaches the bottle holder further comprises one or more grip structures (34) having an arcuate shape, as can be seen in Fig. 2 above. 
However, Andrea does not specifically teach the one or more grip structures having a height (i.e. thickness) of between about 0.5 mm and about 3 mm. At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have a height of the grip structure be between about 0.5mm and about 3mm, since such a modification would have involved a mere change in the size of a component.  Applicant has not disclosed that the grip structure having a height of between about 0.5mm and 3mm provides an advantage, is used for a particular purpose or solves a stated problem.  Further, a change in size is generally recognized as being within the level of ordinary skill in the art.  MPEP 2144.04(IV)(A). As such, the claim of the grip structure having a height of between about 0.5mm and 3mm does not provide patentable distinction over the prior art of record.

Regarding Claim 15

	Modified Sheu teaches all the limitations of claim 10 as stated above. Sheu further teaches a collar (44/42/43), the collar having a generally circular cross-section shape, the collar having an upper end (shown at 44) and a lower end (shown at 43) opposite the upper end, wherein the cross-section shape increases in size from the lower end to the upper end, as can be seen in Fig. 3 above.

Regarding Claim 16

	Modified Sheu teaches all the limitations of claim 15 as stated above. Sheu further teaches the collar further comprises one or more grip structures (44) having an arcuate shape (i.e. they extend around the entire circumference of the collar). Sheu does not specifically teach the one or more grip structures having a height of between about 0.5 mm and about 3 mm.
	At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to for the grip structure to have a height of between about 0.5mm and about 3mm, since such a modification would have involved a mere change in the size of a component.  Applicant has not disclosed that the grip structures having a height of between about 0.5mm and 3mm provides an advantage, is used for a particular purpose or solves a stated problem.  Further, a change in size is generally recognized as being within the level of ordinary skill in the art.  MPEP 2144.04(IV)(A). As such, the claim of the grip structures having a height of between about 0.5mm and 3mm does not provide patentable distinction over the prior art of record.

Claims 10, 13, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sheu as applied to claim 5 above, and further in view of Marcus et al. (US 8579133) (hereinafter Marcus).
Regarding Claim 10

	Sheu teaches all the limitations of claim 5 as shown above.  Sheu does not teach a bottle holder having an open top end opposite an open bottom end, the bottle holder having a substantially circular cross-sectional shape, the bottle holder having a bottle holder body that extends substantially around a periphery of the bottle holder at a given cross-sectional slice of the bottle holder, wherein the open top end suitably sized to receive the reusable bottle liner.  
	Marcus teaches a reusable bottle liner (below – Fig. 3A and 3B)(20) having: a wall, the wall having an outer surface and an inner surface opposite the outer surface, the inner surface defining a storage volume, an open end (i.e. top end) opposite a closed end (i.e. bottom end); a liner cap (30/40) (Col. 12, Ln. 12, Ln. 38-40); and a bottle holder (below – Fig. 1A and 1B)(100) having an open top end (130) opposite an open bottom end (140), the bottle holder having a substantially circular cross-sectional shape, the bottle holder having a bottle holder body that extends substantially around a periphery of the bottle holder at a given cross-sectional slice of the bottle holder, wherein the open top end suitably sized to receive the reusable bottle liner (Col. 12, Ln. 4-12). 

    PNG
    media_image11.png
    466
    569
    media_image11.png
    Greyscale
	
    PNG
    media_image12.png
    513
    553
    media_image12.png
    Greyscale


Sheu and Marcus are analogous inventions in the field of baby bottles.  It would have been obvious to one skilled in the art at the time of filing to modify the bottle liner assembly of Sheu with the teachings of the bottle holder of Marcus in order to provide protection for the bottle liner (Col. Col. 4, Ln. 14-32).

Regarding Claim 13

	Sheu in view of Marcus (hereinafter “Modified Sheu2”) teaches all the limitations of claim 10 as stated above. Marcus further teaches the bottle holder (100) further comprises one or more grip structures (for example shown below in a partial view of Fig. 3A) having an arcuate shape (i.e. they follow the circumferential contour of the bottle liner wall), the one or more grip structures having a height of between about 0.5 mm and about 3 mm (i.e. 0.1 inches or less – Col. 11, Ln. 19-20).


[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Gripping structures)][AltContent: roundedrect][AltContent: roundedrect][AltContent: roundedrect][AltContent: roundedrect][AltContent: roundedrect][AltContent: roundedrect]
    PNG
    media_image13.png
    510
    321
    media_image13.png
    Greyscale
			
    PNG
    media_image13.png
    510
    321
    media_image13.png
    Greyscale


Regarding Claim 14

	Modified Sheu2 teaches all the limitations of claim 13 as stated above. Marcus further teaches the one or more grips structures comprises at least two grip structures forming a cross pattern, as can be seen in an expanded view of Fig. 3A below.
[AltContent: roundedrect][AltContent: roundedrect][AltContent: roundedrect][AltContent: roundedrect][AltContent: roundedrect][AltContent: roundedrect]
    PNG
    media_image13.png
    510
    321
    media_image13.png
    Greyscale


Allowable Subject Matter
Claim 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Closest prior art – Sheu in view of Andrea (cited above) – teaches a majority of the Applicant’s claimed invention. However, Sheu in view of Andrea does not teach the bottle holder has an articulating joint permitting the bottle holder to rotate between a substantially vertical configuration and an angled configuration, wherein the angled configuration has an angle of between about 15 degrees and about 45 degrees.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER CASTRIOTTA whose telephone number is (571)270-5279. The examiner can normally be reached Monday - Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on (571) 272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER CASTRIOTTA/Examiner, Art Unit 3733          
                                                                                                                                                                                              
/JAMES N SMALLEY/Examiner, Art Unit 3733